Order entered September 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00515-CR

                        GILBERT LAMON CLEVELAND, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F18-51262-K

                                             ORDER
       Before the Court is appellant’s September 23, 2019 second motion to extend time for

filing brief. We GRANT the motion and ORDER the brief filed on or before October 24, 2019.

Appellant is cautioned that the failure to file his brief by that date may result in the appeal being

abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE